Citation Nr: 0616681	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  01-07 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims of entitlement to service connection for right 
lower extremity length discrepancy, right knee disability and 
lumbar spine disability, to include as secondary to service-
connected residuals, right ankle fracture, with degenerative 
changes.

2.  Entitlement to service connection for right lower 
extremity length discrepancy, to include as secondary to the 
service-connected residuals, right ankle fracture, with 
degenerative changes.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
residuals, right ankle fracture, with degenerative changes.

4.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to the service-connected 
residuals, right ankle fracture, with degenerative changes.

5.  Entitlement to an increased rating for residuals, right 
ankle fracture, with degenerative changes, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active service from June 8, 1972 to June 30, 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The case was previously remanded by the Board in May 2004 and 
December 2005.


FINDINGS OF FACT

1.  Service connection for right lower extremity length 
discrepancy, right knee disability and lumbar spine 
disability, to include as secondary to service-connected 
residuals, right ankle fracture, with degenerative changes, 
was denied by a November 1998 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Certain evidence received since the November 1998 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for right lower extremity 
length discrepancy, right knee disability and lumbar spine 
disability, to include as secondary to service-connected 
residuals, right ankle fracture, with degenerative changes, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fully decide the merits of the 
claims.

3.  The veteran does not have a right lower extremity 
discrepancy for service connection purposes.

4.  The veteran's right knee disability is proximately due to 
his service-connected residuals of right ankle fracture, with 
degenerative changes.

5.  The veteran's lumbar spine disability is proximately due 
to his service-connected residuals of right ankle fracture, 
with degenerative changes.

6.  The veteran's service-connected residuals of right ankle 
fracture, with degenerative changes, are manifested by 
constant pain, popping with walking, limitation of motion, 
fatigue, weakness, lack of endurance following repetitive 
use, and a need to wear a brace.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision which denied 
entitlement to service connection for right lower extremity 
length discrepancy, right knee disability and lumbar spine 
disability, to include as secondary to service-connected 
residuals, right ankle fracture, with degenerative changes, 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the November 1998 rating 
decision denying service connection for right lower extremity 
length discrepancy, right knee disability and lumbar spine 
disability, to include as secondary to service-connected 
residuals, right ankle fracture, with degenerative changes, 
is new and material, and the claims have been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Right lower extremity length discrepancy was not incurred 
in or aggravated by the veteran's active duty service, nor is 
right lower extremity length discrepancy proximately due to 
or the result of the veteran's service connected residuals of 
right ankle fracture, with degenerative changes.  38 U.S.C.A. 
§§1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

4.  Right knee disability was incurred during the veteran's 
active duty service, as secondary to residuals of right ankle 
fracture, with degenerative changes.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005). 

5.  Lumbar spine disability was incurred during the veteran's 
active duty service, as secondary to residuals of right ankle 
fracture, with degenerative changes.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005). 

6.  The criteria for entitlement to a disability evaluation 
of 30 percent, but no higher, for the veteran's service-
connected residuals of right ankle fracture, with 
degenerative changes, have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic 
Codes 5270, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in May and July 2004 VCAA letters, the 
claimant was notified of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  Moreover, in the VCAA letters, the claimant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the May 2004 VCAA letter, at page 
2, notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Thus, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In its May 2004 remand, 
the Board noted that the veteran had not been given 
sufficient notice of the VCAA and directed that the RO send a 
VCAA letter to the veteran.  The RO then took action to 
correct this defect by sending VCAA letters to the veteran in 
May and July 2004.  Thus, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless.  Although the notices provided to the veteran in 
May and July 2004 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided prior to 
the veteran's claim being returned to the Board for appellate 
review.  The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  The VA also believes that the 
Dingess/Hartman analysis must be analogously applied to 
increased rating claims.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
service connection disabilities on appeal.  Likewise, there 
has been no notice of the types of evidence necessary to 
establish an effective date for the veteran's increased 
rating claim on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for right lower extremity leg 
discrepancy, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Further,  with respect to the service connection claims for 
right knee disability and lumbar spine disability, since 
these claims are being granted, the RO will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award.  
Lastly, an increased rating for the veteran's right ankle 
disability is also granted and again the RO will address any 
notice defect with respect to the effective date when 
effectuating the award. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records, VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4) (2005).  No additional pertinent evidence has 
been identified by the claimant.  

The veteran was afforded a VA examination in August 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  New and Material Evidence to Reopen Claims

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation. 
See 38 C.F.R. § 3.156.  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case as the veteran's current attempt to reopen 
the claims of entitlement to service connection for right 
lower extremity length discrepancy, right knee disability and 
lumbar spine disability, to include as secondary to service-
connected residuals, right ankle fracture, with degenerative 
changes, was received in April 2000.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The veteran's claims for service connection for right lower 
extremity length discrepancy, right knee disability and 
lumbar spine disability were denied by the RO in a November 
1998.  The veteran was informed of the November 1998 rating 
decision, but he failed to file a timely notice of 
disagreement as required by 38 C.F.R. § 20.201.  Under the 
circumstances, the Board finds that the November 1998 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

The pertinent evidence added to the record subsequent to the 
November 1998 rating decision consists of VA treatment 
records, June 2005 opinion statements from VA medical doctors 
and an August 2004 VA examination.  Significantly, the June 
2005 opinion statements and August 2004 VA examination 
provide a medical opinion as to whether the veteran's right 
lower extremity length discrepancy, right knee disability and 
lumbar spine disability are related to the veteran's service-
connected right ankle disability.  This evidence is new as it 
was not of record at the time of the prior final rating 
decision and it is material as it provides an opinion of 
causation.  

The Board finds that this evidence bears directly and 
substantially upon the claims for service connection for 
right lower extremity length discrepancy, right knee 
disability and lumbar spine disability as secondary to 
service-connected right ankle disability; is neither 
cumulative nor redundant; and, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  Accordingly, the claims of entitlement to 
service connection for right lower extremity length 
discrepancy, right knee disability and lumbar spine 
disability, to include as secondary to service-connected 
right ankle disability are reopened.  38 U.S.C.A. § 5108.

III.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).



Right Lower Extremity Length Discrepancy

The veteran is seeking service connection for right lower 
extremity length discrepancy, to include as secondary to his 
service connected residuals of right ankle fracture, with 
degenerative changes.  The veteran's service medical records 
are silent with respect to any right lower extremity length 
discrepancy.  

A November 1979 VA examination noted that by tape measurement 
the "left" leg was 3/4 inch shorter than the right leg.  A 
November 1997 treatment record also indicated that the left 
leg was shorter than the right.  However, a November 1997 
treatment record stated that the lower extremities were of 
equal length.  However, a January 1998 VA treatment record 
showed that on measurement the left leg was a 1/2 inch shorter 
than the right.  Nevertheless, April 1998 VA treatment 
records indicated that the veteran complained of that his 
right lower extremity was shortened.  An August 2003 
treatment record noted 1/2 inch leg length discrepancy since 
ankle fracture, but did not appear to indicate which leg.  

The veteran was afforded a VA examination in August 2004.  
The examiner reported that when the veteran was standing, his 
pelvis seemed level on the right and left sides and both 
knees were extended.  Further, the measurements of the right 
and left lower extremities were the same.  The diagnosis was 
no significant leg length discrepancy.  

Although there appears to be some confusion based on the 
medical evidence as to whether the veteran's left leg was 
shorter than the right, the absence of current evidence of a 
right lower extremity length discrepancy precludes an award 
of service connection for this disability.  The Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).  Thus, a preponderance of the evidence is against 
the veteran's claim for right lower extremity length 
discrepancy.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Right Knee Disability

The veteran is also claiming service connection for his right 
knee disability, to include as secondary to his service 
connected residuals of right ankle fracture, with 
degenerative changes.  The veteran's service medical records 
are silent with respect to any complaints of or injuries to 
the right knee.  

The first post service treatment record concerning knee pain 
is the November 1979 VA examination, seven years after 
service.  Private records from October 1992 to October 1994 
showed that the veteran had right knee surgery.  VA treatment 
records from November 1997 to June 2005 showed continuing 
complaints of right knee pain.  

The August 2004 VA examination stated that the diagnosis of 
the right knee was status postop meniscal surgery.  Also, 
there was some evidence of a patellofemoral degenerative 
change that is showing up as a very definite patellofemoral 
crepitus.  Nevertheless, in the examiner's opinion, the 
service-connected right ankle fracture was not likely (less 
than 50 percent) to be the cause of the knee problems. 

However, a June 2005 opinion from a VA staff physician, who 
was the veteran's primary care physician, indicated that the 
veteran's right knee condition was related to his service 
connected ankle condition.  

When determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, 
there is no competent medical evidence of record to show that 
the veteran's right knee disability is directly related to 
service.  Nevertheless, the Board is faced with a conflicting 
medical record as to whether the veteran's right knee 
disability is secondary to the veteran's service connected 
residuals of right ankle fracture, with degenerative changes.  
The VA examiner who conducted the August 2004 examination 
appears to feel that there is no causal connection.  On the 
other hand, a VA staff physician who has treated the veteran 
appears to feel that the right knee disability is related to 
the service-connected residuals of right ankle fracture.  
Both examiners appear to have been familiar with the 
veteran's medical history.  Both examiners are identified as 
medical doctors.  

The Board is thus presented with an evidentiary picture that 
shows conflicting opinions by medical professionals.  After 
balancing these two medical opinions, the Board must conclude 
that there is essentially a state of equipoise as to the 
medical conclusions to be drawn.  In such situations, a 
decision favorable to the appellant is mandated by 
38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that 
service connection is warranted on a secondary basis for 
right knee disability. 

Lumbar Spine Disability

The veteran is also claiming service connection for his 
lumbar spine disability, to include as secondary to his 
service connected residuals of right ankle fracture, with 
degenerative changes.  The veteran's service medical records 
are silent with respect to any complaints of or injuries to 
the lumbar spine.  

The first post service treatment record concerning low back 
pain is the November 1979 VA examination, seven years after 
service.  October 1994 private treatment records also showed 
low back problems.  VA treatment records from November 1997 
to June 2005 showed continuing complaints of low back pain.  

The August 2004 VA examination stated that the diagnosis of 
the lumbar spine was low back strain with minimal 
degenerative changes.  Nevertheless, in the examiner's 
opinion, the service-connected right ankle fracture was not 
likely (less than 50 percent) to be the cause of the low back 
problems. 

However, a June 2005 opinion from a VA medical doctor who has 
treated the veteran for at least five years indicated that 
the veteran's service-connected ankle disability caused the 
veteran to have an abnormal gait, which created a distortion 
in posture that likely caused or contributed to the pain in 
the veteran's back.  Further, the veteran's primary care 
physician, a VA staff physician, also issued a statement in 
June 2005 indicating that the veteran's gait problem and 
lumbar spine disability are related to his service connected 
ankle condition.  

There is no competent medical evidence of record to show that 
the veteran's lumbar spine disability is directly related to 
service.  However, again, the Board is faced with a 
conflicting medical record as to whether the veteran's lumbar 
spine disability is secondary to the veteran's service 
connected residuals of right ankle fracture with degenerative 
changes.  The VA examiner who conducted the August 2004 
examination appears to feel that there is no causal 
connection.  On the other hand, two VA medical doctors, who 
both have treated the veteran, feel that lumber spine 
disability is related to the service-connected residuals of 
right ankle fracture.  Again, all the examiners are medical 
doctors and appear to have been familiar with the veteran's 
medical history.    

After balancing the conflicting medical opinions, the Board 
must conclude that there is essentially a state of equipoise 
as to the medical conclusions to be drawn.  In such 
situations, a decision favorable to the appellant is mandated 
by 38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that 
service connection is warranted on a secondary basis for 
lumbar spine disability. 

IV.  Increased Rating Claim

Residuals, Right Ankle Fracture, with Degenerative Changes

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of right ankle 
fracture, with degenerative changes, warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's residuals of right ankle fracture, with 
degenerative changes, have been rated as 20 percent disabling 
by the RO under Diagnostic Code 5271.  A 20 percent rating is 
warranted when the ankle has marked limitation of motion.  
Under this regulatory provision, a 20 percent rating is the 
maximum rating available.  

The only other Diagnostic Code allowing for a higher 
evaluation for an ankle is Diagnostic Code 5270.  This 
regulatory provision requires ankylosis of the ankle.  A 30 
percent rating is warranted with ankylosis between 30 degrees 
and 40 degrees in plantar flexion or between 0 degrees to 10 
degrees in dorsiflexion.  A 40 percent rating is warranted 
with ankylosis more than 40 degrees plantar flexion, more 
than 10 degrees dorsiflexion, or with abduction, adduction, 
inversion or eversion deformity.

The August 2004 VA examination report and other relevant 
medical records indicated that the service-connected 
residuals of right ankle fracture with degenerative changes 
include constant pain, accompanied by popping with walking, 
limitation of motion, fatigue, weakness, lack of endurance 
following repetitive use and the need to wear a brace.  The 
August 2004 examination found range of motion of the right 
ankle was from 10 degrees dorsiflexion to 30 degrees plantar 
flexion.  The examiner noted that there was an additional 10 
degrees of motion limited due to the effect of pain.  No 
instability of the ankle was apparent at that time.  Given 
the chronic nature of the pain and other symptomatology 
attributable to the disability at issue, the Board finds that 
the resultant functional impairment is better rated as 30 
percent disabling commensurate with the criteria provided 
under Diagnostic Code 5270.  The benefit of the doubt is 
resolved in the veteran's favor.  38 U.S.C.A. § 5107.  

Even considering the functional loss due to pain, the Board 
notes that there is no medical evidence of plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity to warrant the assignment of the maximum 40 percent 
rating under Diagnostic Code 5270. 


ORDER

Entitlement to service connection for right lower extremity 
length discrepancy, to include as secondary to the service-
connected residuals of right ankle fracture with degenerative 
changes is denied. 

Entitlement to service connection for right knee disability 
secondary to the service-connected residuals of right ankle 
fracture with degenerative changes is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  

Entitlement to service connection lumbar spine disability 
secondary to the service-connected right ankle fracture with 
degenerative changes is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



Entitlement to a 30 percent rating, but no higher, for 
residuals, right ankle fracture, with degenerative changes, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


